Case 9:20-cv-80997-DMM Document 20 Entered on FLSD Docket 11/19/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 20-80997-CV-MIDDLEBROOKS/Reid

  JOHN ARTHUR MAC LEAN,

         Plaintiff,

  v.

  PAMELA JO BONDI, et al.,

        Defendants.
  _________________________________________/

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE is before the Court on United States Magistrate Judge Lisette Reid’s

  Report and Recommendation (“Report”) entered on August 24, 2020, 2018 (DE 18). This is a

  civil rights action brought by Plaintiff, John Arthur Mac Lean, against 21 defendants alleging

  that his constitutional rights were violated in connection with his prosecution and conviction in

  two criminal cases in Palm Beach County Circuit Court. No objections to the Report have been

  filed and the deadline to do so expired on September 8, 2020.

         Upon review of the Report, I agree with Magistrate Judge Reid’s reasoning and

  conclusions. Accordingly, it is ORDERED AND ADJUDGED that:

         (1) Judge Reid’s Report (DE 18) is ADOPTED.

         (2) Plaintiff’s Complaint (DE 1) is DISMISSED WITH PREJUDICE.

         (3) The Clerk of Court shall CLOSE THIS CASE.
Case 9:20-cv-80997-DMM Document 20 Entered on FLSD Docket 11/19/2020 Page 2 of 2




         (4) All pending motions are DENIED AS MOOT.

     SIGNED in Chambers in West Palm Beach, Florida, this 18th day of November, 2020.




                                                        Donald M. Middlebrooks
                                                        United States District Judge


  Copies to:   Counsel of Record;
               John Arthur Mac Lean, Pro Se
               DC#070620
               Everglades Correctional Institution
               Inmate Mail/Parcels
               1599 SW 187th Avenue
               Miami, FL 33194




                                                2
